office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 --------------- posts-154620-05 uilc 6050i date august to associate area_counsel long island small_business self-employed attn peggy gartenbaum senior counsel from stuart murray acting assistant to the branch chief administrative provisions judicial practice branch procedure and administration information reporting under sec_6050i subject this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend a ----------------------------------------------------- b -------------------------------------- c ---------------------------------------------------------------- posts-154620-05 issue sec_1 whether a which was engaged in a trade_or_business as a wholesale supplier that hired c to receive transport and deposit on a’s behalf cash payments received from a’s high-volume customer b was required to report under sec_6050i amounts exceeding dollar_figure paid_by b whether c was required to report under sec_6050i cash in excess of dollar_figure received in the course of c’s trade_or_business from b conclusion sec_1 a did not have a reporting requirement under sec_6050i for the cash received by c from b for the account of a c was required by sec_6050i to report the cash in excess of dollar_figure that it received from b in the course of its trade_or_business for the account of a facts a is a wholesaler of tobacco_products usually one of a’s employees or sales representatives collects the accounts_receivable from a client after a completed transaction payment normally is made by a client to a using either business checks or cashier’s checks one of a’s clients b however maintained a large-volume of business with a and usually paid for a’s tobacco_products in cash b’s payments regularly exceeded dollar_figure to handle the large amount of cash from b a hired an independent armored car service c to collect the cash in a safe and secure manner and deposit the cash at a’s bank there was no written_agreement between a and c only an oral agreement existed between them whereby c for a fee would pick up the cash from b on behalf of a approximately once a week c transported the cash to a’s bank where the cash was deposited directly into a’s account a never physically received or took possession of the cash that c collected from b on a’s behalf law and analysis sec_6050i provides that any person who is engaged in a trade_or_business and who in the course of the trade_or_business receives more than dollar_figure in cash in one transaction or two or more related transaction shall make the return described in sec_6050i with respect to such transaction or related transaction at such time as the secretary may by regulations prescribe form_8300 report of cash payments over dollar_figure received in a trade_or_business is the form required to comply with this provision posts-154620-05 sec_1_6050i-1 of the income_tax regulations provides that cash in excess of dollar_figure received by a person for the account of another must be reported under this section thus for example a person who collects delinquent accounts_receivable for an automobile dealer must report with respect to the receipt of cash in excess of dollar_figure from the collection of a particular account even though the proceeds of the collection are credited to the account of the automobile dealer ie where the rights to the proceeds from the account are retained by an automobile dealer and the collection is made on a fee-for-service basis sec_1_6050i-1 provides that the term transaction means the underlying event precipitating the payer’s transfer of cash to the recipient transactions include but are not limited to a sale_of_goods or services a sale of real_property a sale of intangible_property a rental of real or personal_property an exchange of cash for other cash the establishment or maintenance of or contribution to a custodial trust or escrow arrangement a payment of preexisting debt a conversion of cash to a negotiable instrument a reimbursement for expenses paid or the making or repayment of a loan a transaction may not be divided into multiple transactions in order to avoid reporting under sec_6050i sec_1_6050i-1 defines a recipient of cash as the person receiving the cash we construe the word receiving to mean actual physical receipt sec_1_6050i-1 provides that the receipt of cash in excess of dollar_figure by a person other than in the course of the person’s trade_or_business is not reportable under sec_6050i for instance an individual may be in the trade_or_business of selling real_estate but on one occasion sells an item of personal_property a motorboat is the example given in the regulations for more than dollar_figure which is paid in cash and the seller did not use the motorboat prior to sale in his trade_or_business therefore he is not required to report the cash payment under sec_6050i or the regulations because the exception provided in sec_1_6050i-1 applies in this case a is engaged in the trade_or_business of selling wholesale tobacco_products and c is engaged in the trade_or_business of providing armored car services to customers for the transportation of cash and other valuables to the extent that a or c received cash of more than dollar_figure in one transaction or multiple related transactions as part of their respective businesses a or c was required to file form_8300 with the service reporting the receipt of the cash with respect to cash over dollar_figure received from b only c actually received the cash not a specifically in the course of its trade_or_business of providing armored delivery service c received cash from b for the account of a for a fee c collected the cash and transported it to a’s bank where it was directly deposited into a’s bank account consequently c was required to make a return of information for each transaction or series of related transactions exceeding the threshold_amount posts-154620-05 a by contrast never directly received or possessed the cash that c collected and transported on a’s behalf while a engaged in potentially reportable_transactions with b in a’s trade_or_business because a never directly received or had physical possession of cash from b a was not subject_to sec_6050i information reporting for the transactions please call --------------------- if you have any further questions this conclusion will not put the service at an informational disadvantage the identification of a as the ultimate beneficiary of the cash including the depositing of the cash into a’s account was presumably reported on form_4789 currency transaction report
